MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) February 20, 2007 decision reissuing its denial of petitioner’s motion to reconsider. We conclude that summary disposition is appropriate because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The regulations provide that an alien must file a notice of appeal directly with the BIA within 30 calendar days after the stating of an Immigration Judge’s oral decision. See 8 C.F.R. § 1003.38(b). Petitioner conceded that he failed to file timely his notice of appeal to the BIA. The BIA therefore did not abuse its discretion in denying petitioner’s motion to reconsider its prior deei*524sion dismissing the appeal as untimely filed. Further, to the extent petitioner raises contentions relating to his asylum proceedings, this issue is not before us.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.